Exhibit 10.26

 

Agreement No.                            

 

CUSTOMER AGREEMENT

 

This Firstwave Agreement (“Agreement”) is entered into as of this
                     day of                               , 2002 (the “Effective
Date”) is made for the purpose of establishing a relationship whereby Extreme
Logic, Inc. (“Extreme Logic”) a Georgia corporation located at Two Concourse
Parkway, Suite 500, Atlanta, GA  30328, can provide services to  Firstwave
Technologies, Inc., a Georgia corporation (“Customer” or “Firstwave”).

 

The Agreement shall be implemented through one or more Statements of Work
(defined in the attached Terms and Conditions) as may be entered into by the
parties from time to time in accordance with Section 2. This Agreement consists
of this signature page, the Terms and Conditions attached hereto and any
exhibits attached hereto, such amendments as may be entered into by the parties
from time to time, and Statements of Work.  In consideration of their rights and
obligations under this Agreement, and intending to be legally bound, Extreme
Logic and Firstwave agree to comply with the terms of this Agreement by signing
below.

 

EXTREME LOGIC INC.

 

Address:

 

 

 

 

 

Authorized Signature:

 

 

Two Concourse Parkway

 

 

 

Suite 500

 

Printed Name:

 

 

Atlanta, GA  30328

 

Position:

 

 

Attention:

 

 

 

 

Telephone: (770) 508-2600

 

 

 

Facsimile:   (770) 352-0664

 

 

 

 

 

FIRSTWAVE TECHNOLOGIES, INC.

 

Address:

 

 

 

 

 

 

 

Overlook III, Suite 1000 Firstwave Name:

 

 

 

2859 Paces Ferry Road

 

 

 

Atlanta, GA  30339

 

Authorized Signature:

 

 

 

 

 

 

 

 

Printed Name:

 

 

 

 

Position:

 

 

Attention:

 

 

 

 

Telephone No.: (770) 431-1200

 

 

 

Facsimile No.:  (770) 431-1201

 

 

 

 

 

EFFECTIVE DATE:   July 26, 2002

 

 

 

 

1

--------------------------------------------------------------------------------


 


TERMS AND CONDITIONS


 

1.          DEFINITIONS.  As used in this Agreement and in addition to any other
terms defined herein, the following defined terms have the following meanings:

 

1.1.      “Content” means any software, code, inventions, pictures, audio,
video, animations, enhancements, improvements, methods, processes, improvements,
works of authorship, work-flow methods or other material or any portions of the
foregoing.

 

1.2.      “Deliverable” means Content delivered to Firstwave pursuant to a
Statement of Work, but specifically excluding any Extreme Logic Components
contained therein.

 

1.3.      “Derivative Work” means a work that is based upon one or more
preexisting works, such as a revision, modification, translation, abridgement,
condensation, expansion, or any other form in which such preexisting works may
be recast, transformed, or adapted, and any additional meaning that may be set
forth in the United States Copyright Act, as amended.

 

1.4       “Extreme Logic Components” means any Content delivered to Firstwave as
part of a Deliverable that is conceived and/or created by Extreme Logic prior to
or outside the scope of a Statement of Work.

 

1.5       “Services” means any services provided by Extreme Logic pursuant to a
Statement of Work.

 

1.6       “Statement of Work” means the document, the form of which is attached
hereto as Exhibit A, which shall describe the scope of Services to be performed
and Deliverables to be delivered and which is executed by the parties and
attached hereto.

 

1.7       “Territory” means worldwide.


 

2.          SERVICES.

 

2.1.      Services.

 

(a)     Extreme Logic will provide the Services to Firstwave specified in a
Statement of Work.  Each Statement of Work shall be successively numbered (e.g.,
1, 2, 3, etc.).

 

(b)     Any Services performed pursuant to Statements of Work either prior to or
at the time of the execution of this Agreement shall be governed by the terms
and conditions of this Agreement to the same extent and with the same effect as
if the Services had been performed after the execution of this Agreement.

 

2.2.      Services Commitment.  Firstwave agrees to pay Extreme Logic a minimum
Fee (excluding taxes and reimbursable expenses) of $80,000 per month for five
months (the “Monthly Fee Requirement”), beginning August 1, 2002, for a total of
$400,000, or $400,000 total services, whichever comes first in Fees (the “Total
Fee Requirement”).  The Monthly Fee Requirement and Total Fee Requirement shall
be dependent upon Extreme Logic’s provision of a sufficient number of
technically competent personnel to provide the Services requested by Firstwave
during the five month period beginning August 1, 2002.  All invoices for
Services provided by Extreme Logic and paid by Firstwave shall be applied
against the Monthly Fee Requirement and the Total Fee Requirement.

 

2.3.      Additional Services.  Any services performed by Extreme Logic upon
request by Firstwave which are outside the scope of any Services described on an
applicable Statement of Work shall be governed by the terms and conditions of
this Agreement  and will be billed to Firstwave at Extreme Logic’s then current
time and materials rates.  Such additional Services paid for by Firstwave will
also be included in the amount applied against the Monthly Fee Requirement and
the Total Fee Requirement.

 

2.4.      Change Orders.  Any material modifications to a Statement of Work
(including without limitation modifications to the fees, specifications or
project plan) shall be made by written change order, the form of which is
attached as Exhibit A-1, executed by both parties to this Agreement (a “Change
Order”).  Each Change Order complying with this section shall be deemed to be an
amendment to the applicable Statement of Work and will become part of this
Agreement.

 

2.5.      Cooperation.  Firstwave shall cooperate and provide information as is
reasonably necessary for the timely completion of the Services. To the extent
set forth on an applicable Statement of Work, Firstwave also agrees to fulfill
those responsibilities designated thereon. The parties acknowledge that Extreme
Logic’s performance hereunder is contingent on Firstwave’s timely and effective
performance of its responsibilities and its timely decisions and approvals.  To
the extent required in any Statement(s) of Work, Firstwave shall be responsible
for providing Extreme Logic with access to Firstwave’s facilities, software and
systems and data, information, office space and support materials as reasonably
required by Extreme Logic to perform its duties hereunder (collectively,
“Firstwave Materials”). Firstwave warrants that it owns or has acquired rights
to all proprietary interests in the Firstwave Materials necessary for Extreme
Logic to perform the Services hereunder. Firstwave agrees to produce evidence of
such rights and licenses upon the reasonable request of Extreme Logic.

 

2.6.      Project Control.  Extreme Logic has the sole right and obligation to
supervise, manage, contract, direct, procure, perform, or cause to be performed
all Services to be performed by Extreme Logic hereunder unless otherwise
provided herein or in a Statement of Work. Extreme Logic shall endeavor to honor
a request for a specific consultant, subject to staffing or scheduling
considerations; however, Extreme Logic shall determine the assignment of its
personnel. In the event Firstwave requests replacement of any individual or
consultant based on such individual’s or consultant’s inability to reasonably
perform the Services required hereunder by Firstwave, Extreme Logic shall
endeavor to replace such individual or consultant in a timely manner. Whenever
on the Firstwave’s premises Extreme Logic shall obey all written policies
regarding conduct required by the Firstwave.  In recognition that Extreme Logic
personnel performing under this Agreement may perform similar services for
others, this Agreement shall not prevent Extreme Logic from providing services
or developing materials that may be perceived as competitive with those
developed or provided hereunder, subject to Extreme Logic’s confidentiality
obligations hereunder.


 

3.          ACCEPTANCE.

 

3.1 Evaluation.  For a period beginning upon delivery of a Deliverable and (i)
in the case of an Interim Deliverable (defined below), ending no later than 5:00
p.m. local time in Atlanta, Georgia on the third (3rd) business day following
delivery (“Interim Evaluation Period”) or (ii) in the case of the Final
Deliverable (defined below), ending no later than 5:00 p.m. local time in
Atlanta, Georgia on the tenth (10th) business day following delivery (“Final
Evaluation Period”), Firstwave shall diligently evaluate each Deliverable
delivered by Extreme Logic to determine whether the Deliverable contains the
features, and is capable of performing the operations, that are specifically set
forth in the specifications to which the parties have mutually agreed in writing
with respect to such Deliverable (“Specifications”).  Extreme Logic may observe
or participate in any evaluation by Firstwave. For purposes hereof, (x) “Interim
Deliverable” means a Deliverable delivered to Firstwave pursuant to an interim
delivery milestone set forth in a Statement of Work or Change Order, (y) “Final
Deliverable” means the Deliverable delivered to Firstwave pursuant to the final
delivery milestone set forth in a Statement of Work or Change Order, and (z)
“Acceptance Period” means either the Interim Evaluation Period or the Final
Evaluation Period, as applicable, provided Extreme Logic has delivered written
notice (email notice will suffice) of the delivery of the respective Deliverable
to the CEO and CFO of Firstwave.  The parties may extend the applicable
Acceptance Period in a writing assigned by both parties.

 

3.2 Acceptance.  Prior to the termination of the applicable Acceptance Period,
Firstwave will notify Extreme Logic in writing either (a) of its acceptance of
the Deliverable (“Acceptance”), or (b) if Firstwave reasonably determines there
is any failure of the Deliverable to conform to the Specifications (a
“Nonconformity”), of the specific Nonconformity(ies) of the Deliverable.  If a
notice of Nonconformity is delivered, Extreme Logic shall then promptly use its
commercially reasonable efforts to correct all Nonconformities and deliver such
corrected Deliverable to Firstwave.  Upon delivery thereof, Firstwave shall have
an additional Interim Acceptance Period or Final Acceptance Period, as
applicable, to reevaluate the Deliverable to determine if the Nonconformities
have been corrected. If the Nonconformities have not been corrected, Firstwave
will have the option of (i) giving Extreme Logic a new notice of Nonconformity
as described in 3.2(b) above, or (ii) accepting the Deliverable as-is. In the
event Extreme Logic is unable to correct the Nonconformities after multiple
attempts, then Firstwave, as its sole remedy and in its sole discretion, may
either (i) accept the Deliverable “AS IS”, or receive a refund of all fees
applicable to the defective Deliverable.  The acceptance process and applicable
remedies described in this Section shall be Firstwave’s sole remedy for any
Nonconformance or any breach of the warranty contained in Section 7.2. 
“Acceptance” shall be deemed to have occurred the earlier to occur of the
following: (x) delivery of written Acceptance by Firstwave; (y) the end of the
Acceptance Period, if no notice to the contrary is received by Extreme Logic
during such Acceptance Period; or (z) the date the Deliverable is commercially
distributed by Firstwave to its end user(s).


 

4.          COMPENSATION.

 

4.1.      Fees and Expenses. Firstwave agrees to pay all fees as set forth in
the applicable Statement of Work (“Fees”). Such Fees shall be offset against the
Monthly Fee Requirement specified in Section 2.2; in the event Extreme Logic
incurs Service Fees in excess of the Monthly Fee Requirement, Firstwave shall
pay such additional Fee amount in accordance with the terms hereof.  Firstwave

 

2

--------------------------------------------------------------------------------


 

shall also pay expenses incurred by Extreme Logic in the performance of Services
which shall include, without limitation, reasonable travel expenses (including
transportation, lodging, and meals) and the cost of any courier services,
photocopying, facsimile, transmissions, communications charges, telephone calls,
and other expenses (collectively, “Expenses”).  Unless otherwise indicated on
the payment schedule on a Statement of Work, Extreme Logic shall submit itemized
statements to Firstwave weekly and such invoices shall be due thirty (30) days
from the date of receipt by Firstwave.  A late fee shall be charged by Extreme
Logic on overdue accounts and any other amounts not paid to Extreme Logic as
provided under this Agreement at the rate of one and one-half percent (1-½%) per
month or the maximum amount allowed by law, whichever is less, commencing
forty-five (45) days after the due date of the invoice.  In addition, Extreme
Logic, at its sole option, may suspend performance of any and all Services
without liability therefor if payment upon any valid and uncontested invoice is
not received from Firstwave prior to or upon its due date.

 

4.2.      Taxes.  The Fees, Expenses and all other amounts due to Extreme Logic
as set forth in this Agreement are net amounts to be received by Extreme Logic,
exclusive of all taxes, duties, and assessments, and are not subject to offset
or reduction because of any costs, expenses, taxes, duties, withholdings, or
assessments, incurred by Firstwave or imposed on Extreme Logic in the
performance of this Agreement or otherwise due as a result of this Agreement. 
This paragraph shall not apply to taxes based solely on Extreme Logic’s income.


 

5.          ALLOCATION OF RIGHTS.

 

5.1.      Rights in Deliverables.  Unless otherwise expressly set forth in a
Statement of Work and subject to Firstwave’s payment of the applicable Fees,
Firstwave shall own all rights in and to the Deliverables including all Content
comprising such Deliverable, including, without limitation, any patent,
copyright, trademark, trade secret or any other intellectual property rights
associated therewith.  Any Derivative Work of the Deliverables or new or
improved idea, design, concept, or other invention made or developed solely by
Firstwave or permitted third parties for Firstwave in the course of utilizing or
adapting the Deliverables or shall be owned exclusively by Firstwave.

 

5.2.      Rights in the Extreme Logic Components.  The Extreme Logic Components
and all rights therein including without limitation any patent, copyright,
trademark, trade secret or any other intellectual property rights associated
with the Extreme Logic Components shall be owned exclusively by Extreme Logic. 
Firstwave shall have no claim of ownership in any of the patent, copyright,
trademark, trade secret, or any other intellectual property right in the Extreme
Logic Components.

 

5.3.      License to the Extreme Logic Components. Subject to the terms and
conditions of this Agreement, Extreme Logic hereby grants Firstwave in
perpetuity a royalty-free, nonexclusive license within the Territory to copy,
distribute, transmit, display, perform, create derivative works, and otherwise
commercially exploit the Extreme Logic Components, in whole or in part, solely
in conjunction with the Deliverables in which they are included.

 

Extreme Logic reserves all rights not expressly granted herein.  Firstwave may
use the Extreme Logic Components only as set forth above and except as set forth
above.  Without limiting the foregoing, in no event shall Firstwave, to the
extent source code is not provided, decompile, reverse assemble, reverse
engineer or otherwise obtain the source code to the Extreme Logic Components, or
permit any third party to do the same, except to the extent otherwise permitted
by law.

 

5.4.      Third Party Materials.  Firstwave agrees that Extreme Logic does not
and will not provide any third party software, hardware or other equipment which
may be required to run, operate or maintain the Deliverables.  Firstwave is
solely responsible for obtaining and licensing all third party software,
hardware and equipment from the applicable third parties.


 

6.          CONFIDENTIALITY.

 

6.1.      Definitions.  In the performance of this Agreement, either party may
disclose to the other certain Proprietary Information. For the purposes of this
Agreement, (a) “Proprietary Information” means Trade Secrets and Confidential
Information that are clearly marked or identified in writing at the time of
delivery as being either a Trade Secret or Confidential Information; (b) “Trade
Secrets” means trade secrets as defined under Georgia law; and (c) “Confidential
Information” means information that is of value to its owner and is treated as
confidential other than Trade Secrets. Proprietary Information may include,
without limitation, all information of a disclosing party regarding its
customers and their accounts, all financial information, business plans,
customer lists, procedures, formulas, discoveries, inventions, improvements,
innovations, concepts and ideas.  Notwithstanding anything in this Section 6.1,
Extreme Logic Components shall in all cases be considered Proprietary
Information of Extreme Logic and identified as such in writing when disclosed.

 

6.2.      Nondisclosure.  Both parties acknowledge and agree that the
Proprietary Information shall remain the sole and exclusive property of the
disclosing party or a third party providing such information to the disclosing
party. The receiving party agrees to hold the Proprietary Information disclosed
by the other party in strictest confidence and not to, directly or indirectly,
copy, use, reproduce, distribute, manufacture, duplicate, reveal, report,
publish, disclose, cause to be disclosed, or otherwise transfer the Proprietary
Information for any purpose whatsoever other than as expressly provided by this
Agreement.  The disclosure of the Proprietary Information does not confer upon
the receiving party any license, interest, or rights of any kind in or to the
Proprietary Information, except as expressly provided under this Agreement. 
Subject to the terms set forth herein, (a) the receiving party shall use the
Proprietary Information of the disclosing party only as necessary to fulfill its
obligations and exercise its rights under this Agreement, and (b) shall disclose
Proprietary Information to only those employees, subconsultants, advisors and
agents who are bound by written confidentiality obligations applicable to such
Proprietary Information that are consistent with and no less stringent than
those required of the receiving party pursuant to this Agreement, and (c) shall
not otherwise disclose the Proprietary Information to a third party without the
written consent of the disclosing party. The receiving party shall protect the
Proprietary Information of the disclosing party with the same degree of
protection and care the receiving party uses to protect its own Proprietary
Information, but in no event less than reasonable care.  With regard to Trade
Secrets, the obligations in this Section shall continue for so long as such
information constitutes a Trade Secret under applicable law.  With regard to
Confidential Information, the obligations in this Section shall continue for the
term of this Agreement and for a period of two (2) years thereafter.

 

6.3.      Exclusions.  Nothing in this Section shall prohibit or limit the
receiving party’s use of information if (i) at the time of disclosure hereunder
such information is generally available to the public; (ii) after disclosure
hereunder such information becomes generally available to the public, except
through breach of this Agreement by the receiving party; (iii) the receiving
party can demonstrate such information was in its possession prior to the time
of disclosure by the disclosing party; (iv) the information becomes available to
the receiving party from a third party which is not legally prohibited from
disclosing such information; (v) the receiving party can demonstrate the
information was developed by or for it independently without the use of such
information; (vi) disclosure is required under applicable law or regulation; or
(vii) such information consists of information in non-tangible form, including
ideas, concepts, know-how or techniques, which is retained in the mind of a
person or persons who has had access to the Proprietary Information, and who has
made no effort to refresh his or her recollection in anticipation of or in
conjunction with the use thereof (“residuals”). Neither party shall have any
obligation to limit or restrict the assignment of such persons or to pay
royalties for any work resulting from the use of residuals. Notwithstanding the
foregoing, the term “residuals” shall not mean any information the use or
creation of which would infringe the other party’s now existing or future
copyrights or patents, nor shall this provision be deemed to grant to either
party a license under the other party’s copyrights or patents.


 

7.          REPRESENTATIONS AND WARRANTIES.

 

7.1.      Mutual.  Each party warrants and represents that it has the authority
to enter into this Agreement and that its performance of this Agreement will not
violate any agreement by which it is bound.

 

7.2.      Services.  Extreme Logic warrants to Firstwave that the Services with
respect to each Deliverable will be performed in a professional and workmanlike
manner.

 

7.3.      Disclaimer.  Other than as expressly set forth above, Extreme Logic
does not make any express or implied warranties, conditions, or representations
to Firstwave or any other party with respect to the Services, Extreme Logic
Components, Deliverables or otherwise regarding this Agreement, whether oral or
written, express, implied or statutory.  Without limiting the foregoing, any
implied warranty or condition of merchantability or fitness for a particular
purpose is expressly excluded and disclaimed. Without limiting the foregoing,
Extreme Logic does not warrant that the Deliverables will be uninterrupted or
error-free. Firstwave acknowledges and agrees that it has had the opportunity to
periodically review the Deliverables and upon Acceptance of each such
Deliverable, hereby acknowledges such Deliverable meets Firstwave’s
requirements.


 

8.          LIMITATION OF LIABILITY.  Both parties acknowledge and agree that in
no event shall either party or any of their respective officers, directors,
employees, shareholders, agents or representatives be liable to the other party,
any of its affiliates or any other party for any special, indirect, incidental,
exemplary or

 

3

--------------------------------------------------------------------------------


 

consequential damages or loss of goodwill in any way arising from or relating to
this Agreement or resulting from the use of or inability to use the Deliverables
or the performance or non-performance of any Services, including the failure of
essential purpose, even if the parties have been notified of the possibility or
likelihood of such damages occurring. in no event will either party’s liability
for any damages, the other party ever exceed the amount of Fees paid or payable
by Firstwave to Extreme Logic with respect to the Statement of Work under which
the claim for damages is made.


 

9.          TERM AND TERMINATION.

 

9.1.      Term.  The term of this Agreement shall commence on the Effective Date
and continue until terminated in accordance with this Section 9.

 

9.2.      Termination of Individual Statement of Work.  In the event that either
party hereto materially defaults in the performance of any of its duties or
obligations under a Statement of Work (except for a default in payment to
Extreme Logic as provided below) and does not substantially cure such default,
or commence a cure, within thirty (30) days after being given written notice
specifying the default, then the non-defaulting party may, by given written
notice thereof to the defaulting party, terminate the Statement of Work as of a
date specified in such notice of termination.  Termination of a Statement of
Work for cause shall have no effect upon any other Statements of Work that may
be in effect under this Agreement.

 

9.3.      Termination for Cause.  Either party may terminate this Agreement at
any time upon giving written notice as follows:

 

(a) In the event that the other party fails to discharge any obligations or
remedy any default under this Agreement for a period of thirty (30) days after
the notifying party has given the other party written notice specifying such
failure or default, and such failure or default is not cured during this thirty
(30) day period or such longer period of time as may be agreed upon by the
parties in writing.

 

9.4.      Termination for Nonpayment.  Notwithstanding the foregoing, in the
event that Firstwave defaults in the payment when due of any amount due to
Extreme Logic hereunder and does not cure such default within forty-five (45)
days of due date of invoice, then Extreme Logic may, by giving written notice
thereof to Firstwave, terminate the Agreement or Statement of Work as of a date
specified in such notice of termination.

 

9.5.      Termination Upon Completion of all Statements of Work.  If there are
no outstanding Statements of Work under which Services are still being provided
by Extreme Logic to Firstwave, upon thirty (30) days written notice to the
other, either party may terminate this Agreement as of the date specified in
such notice of termination.

 

9.6       Termination by Firstwave.  Firstwave may elect, by so notifying
Extreme Logic, to terminate the Services provided under any Statement of Work
and/or this Agreement (i) in the event of a material breach by Extreme Logic to
perform Services as specified in Sections 9.2 or 9.3, or (ii) by delivering
written notice thirty (30) days prior to the effective termination date. 
Firstwave shall pay Extreme Logic for all Services performed by Extreme Logic
prior to the termination date.  Upon any termination of this Agreement by
Firstwave other than as provided under Sections 9.2 (if breach of the applicable
Statement of Work substantially impairs the overall value of the Agreement to
Firstwave) or 9.3, then any unpaid balance of the Total Fee Requirement shall
accelerate and become immediately due and payable.

 

9.7       Post-Termination Obligations. If Extreme Logic terminates this
Agreement pursuant to 9.3 or 9.4, then any unpaid balance of the Total Fee
Requirement shall accelerate and become immediately due and payable.  Upon
termination or expiration of this Agreement for any reason, (a) Firstwave shall
pay Extreme Logic for all Services performed by Extreme Logic prior to the date
of termination; (b) each party shall immediately return to the other all such
Proprietary Information and other property of the other party (except for any
Deliverables for which payment has been received and Derivative Works thereof)
and all copies thereof and shall provide the other party with a signed written
statement certifying compliance with the foregoing; and (c) the provisions of
Sections 3-7, 7.3, 8-11, 13 and 14 shall continue in full force and effect, as
well as any other provisions of this Agreement which by their terms are deemed
to survive termination hereof.


 

10.       DISPUTE RESOLUTION AND ARBITRATION.  In the event of a dispute that is
not settled between the project managers for the parties, then the parties shall
escalate the dispute to resolution by the immediate superiors of such project
managers. If the dispute is not resolved after following these procedures, both
parties agree to submit to binding arbitration.  In such case, both parties
agree to the appointment of three (3) arbitrators, with one arbitrator selected
by each party and the third selected by the American Arbitration Association
(“AAA”).  The arbitration shall be conducted in Atlanta, Georgia in accordance
with the rules, regulations and procedures of the AAA, and the decision of the
arbitration panel shall be final and binding on both parties. Notwithstanding
the foregoing, either party may apply to any court of competent jurisdiction for
injunctive or other equitable relief as may be necessary to protect such party’s
intellectual property rights and Proprietary Information.


 

11.       NONSOLICITATION.  Neither party will, for a period equal to the
earlier of (i) one (1) year after a person has ceased to work for the other
party or (ii) the term  of this Agreement and one (1) year thereafter, hire or,
directly or indirectly, contract with or solicit, for itself or any third party,
any person employed by the other party to leave the applicable employment or to
provide, independently or with others, similar services unless prior written
authorization is obtained from the other party.  In addition, unless otherwise
agreed in writing, should either party hire an employee of the other party (the
“Former Employee”) in violation of this Section 11, the hiring party shall pay
the other party a placement fee amounting to the Former Employee’s salary and
benefits for the prior twelve (12) month period.

 

12.       COMPLIANCE WITH LAWS.

 

12.1.    General.  Firstwave will strictly comply with all applicable laws and
regulations relating in any way to the use of the Deliverables, and will not use
the Deliverables in a way that violates the rights of any third party,
including, without limitation, any rights of privacy or publicity.

 

12.2.    Export Compliance. Firstwave acknowledges and agrees that the
Deliverables and technical data received from Extreme Logic may be subject to
export or import controls. Without limiting the generality of Section 12.1
Firstwave agrees (a) to comply with any and all applicable laws, regulations,
and rulings on exportation and importation regarding its use of the Deliverables
and (b) that the Deliverables (or any technical information related to Extreme
Logic’s products) shall not be exported or re-exported (i) to any countries
included in prohibited Country Groups of the U.S. Export Administration
Regulations or as otherwise prohibited under such regulations at the time of
export or re-export; (ii) to national citizens of such prohibited Country
Groups; or (iii) in violation of this Agreement.


 

13.       GENERAL PROVISIONS.

 

13.1.    Relationship of Parties.  Extreme Logic is an independent provider of
information technology services, and this Agreement shall not be construed to
create any employment relationship, partnership, joint venture or agency
relationship or to authorize any party to enter into any commitment or agreement
binding on the other party.  Firstwave shall have the sole and full
responsibility for determining its business requirements and that the
Specifications in the Statement of Work will meet its needs.  Extreme Logic
shall bear sole responsibility for payment of compensation to its personnel. 
Extreme Logic shall pay, report and be responsible for all personnel assigned to
Firstwave’s Services, federal and state income tax withholding, social security
taxes, unemployment insurance, health or disability insurance, retirement
benefits, or other welfare or pension benefits, if any, applicable to such
personnel as employees of Extreme Logic.  Extreme Logic shall defend, indemnify,
and hold harmless Firstwave, its officers, directors, employees and agents, from
and against any claims, liabilities or expenses relating to such compensation,
tax, insurance or other benefits.  Notwithstanding any other workers’
compensation or insurance policies maintained by Firstwave, Extreme Logic shall
procure and maintain workers’ compensation coverage sufficient to meet the
statutory requirements of every jurisdiction in which Extreme Logic’s personnel
are engaged in providing Services for Firstwave.

 

13.2.    Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the parties, their legal representatives, permitted transferees,
successors, and assigns as permitted by this Agreement.

 

13.3.    Assignment.  This Agreement and all rights and obligations may not be
assigned in whole or in part by either party without the prior written consent
of the other, except that this Agreement may be assigned by either party without
consent to another entity in connection with (i) a reorganization, merger,
consolidation, acquisition or other restructuring involving all or substantially
all of the voting securities and/or assets of such party, or (ii) a sale of
stock or other equity interest of such party in connection with a public
placement offering, excluding the Restricted Entities identified in the Source
Code License Agreement executed on even date herewith.  In the event Extreme
Logic desires to assign any rights or obligations hereunder to any of the
Restricted Entities, Extreme Logic shall first obtain the written consent of an
authorized representative of Firstwave.

 

13.4.    Force Majeure.  Except for any payment obligations hereunder, neither
Extreme Logic nor Firstwave shall be liable for failure to perform any of its
respective obligations hereunder if such failure is caused by an event outside
its

 

4

--------------------------------------------------------------------------------


 

reasonable control, including, but not limited to, an act of God, war, or
natural disaster.

 

13.5.    Remedies.  Both parties acknowledge that Sections 5 and 12 and each
provision in this Agreement providing for the protection of each party’s
copyrights, Proprietary Information and other proprietary rights are material to
this Agreement.  Both parties agree that any threatened or actual breach of
Sections 5 or 12 and their respective copyrights, Proprietary Information or
other proprietary rights by the other party shall constitute immediate,
irreparable harm for which monetary damages are an inadequate remedy and for
which equitable remedies may be awarded by a court of competent jurisdiction.
Unless otherwise stated in this Agreement, all remedies provided for in this
Agreement shall be cumulative and in addition to, and not in lieu of, any other
remedies available to either party, whether at law or in equity or otherwise.

 

13.6.    No Waiver.  No delay or failure in exercising any right hereunder and
no partial or single exercise thereof shall be deemed to constitute a waiver of
such right or any other rights hereunder.  No consent to a breach of any express
or implied term of this Agreement shall constitute a consent to any prior or
subsequent breach.

 

13.7.    Severability.  If any provision hereof is declared invalid by a court
of competent jurisdiction, such provision shall be ineffective only to the
extent of such invalidity, so that the remainder of that provision and all
remaining provisions of this Agreement shall be valid and enforceable to the
fullest extent permitted by applicable law. Should any provision of this
Agreement require judicial interpretation, the parties agree that the court
interpreting or construing the same shall not apply a presumption that the terms
of this Agreement shall be more strictly construed against one party than
against another because the parties participated equally in preparing and
negotiating this Agreement.

 

13.8.    Notices. All notices required by or relating to this Agreement shall be
in writing and shall be sent to the parties to this Agreement at their addresses
set forth herein or to such other address as either party may substitute by
written notice to the other, delivered in person or by recognized courier.  All
notices shall be deemed delivered upon the earlier of actual receipt or three
(3) days after deposit of such notice, properly addressed, postage prepaid, with
such recognized courier.

 

13.9.    Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Georgia, USA, without regard to its
rules regarding conflict of laws.

 

13.10.     Entire Agreement.  This Agreement and the Statement(s) of Work
attached hereto and the Wildcat Matrix document attached hereto  represent the
entire understanding between the parties hereto with respect to the subject
matter set forth herein, and supersede all negotiations, agreements, contracts,
commitments and understandings, both verbal and written between Extreme Logic
and Firstwave.  No modifications, additions, or amendments to this Agreement
shall be effective unless made in writing as an addendum to this Agreement and
signed by duly authorized representatives of the parties.  If a purchase order
or similar document is required by Firstwave, the parties agree that it will not
contain any additional terms and that if there are any such terms they will not
become a part of the Agreement between the parties. Once signed, both parties
agree any reproduction of this Agreement made by reliable means (for example,
photocopy or facsimile) is an original unless prohibited by local law.

 

13.11.     Control.  If there is any difference between the terms and conditions
of any Statement of Work attached hereto and any portion of this Agreement, the
terms of this Agreement shall control unless expressly superceded in the terms
of the applicable Statement of Work.


 

14.       INDEMNIFICATION.

 

(a)   Extreme Logic shall indemnify and hold Firstwave harmless against any
damages, cost and expenses arising out of any suit, claim, or proceeding
(collectively referred to as a “Claim”) alleging that the Services, Extreme
Logic Components or Deliverables infringes a third party’s patent, copyright,
trademark or trade secret enforceable in the U.S. (via treaty or otherwise),
provided that (i) Firstwave promptly notifies Extreme Logic in writing of any
such Claim; (ii) Firstwave gives Extreme Logic sole authority, at its expense,
to direct and control all defense, settlement or compromise negotiations; (iii)
Firstwave provides Extreme Logic with full information and assistance that may
be reasonably required to defend any such Claim.  Extreme Logic shall have no
obligation or liability with respect to any Claim based upon (i) any Services,
Extreme Logic Components or Deliverables which has been altered, modified or
revised by any party other than Extreme Logic where such alteration,
modification or revision is an integral part of the alleged infringement, (ii)
the combination, operation or use of any Services, Extreme Logic Components or
Deliverables with products not furnished by Extreme Logic when such combination
is part of any allegedly infringing process and without such combination there
would be no alleged infringement, or (iii) for patent claims, infringing
Deliverables created by Extreme Logic pursuant to Firstwave’s express
requirements.

 

(b)   If the Services, Extreme Logic Components or Deliverables become, or in
Extreme Logic’s opinion is likely to become, the subject of a Claim, Extreme
Logic may (i) procure for Firstwave the right to continue using the same, or
(ii) provide Firstwave a replacement or modification thereof that is
non-infringing and contains materially similar functionality.  If neither of the
foregoing alternatives is reasonably available to Extreme Logic, then Extreme
Logic may terminate this Agreement upon thirty (30) days written notice to
Firstwave, and Extreme Logic shall refund the fees received by Extreme Logic
attributable to the infringing Services, Extreme Logic Components or
Deliverables. Section 14 (a) and (b) states the entire liability of Extreme
Logic with respect to indemnification for patent, trademark, copyright and trade
secret infringement for the Services, Extreme Logic Components or Deliverables.

 

5

--------------------------------------------------------------------------------


 

Exhibit A

Form of Statement of Work

 

STATEMENT OF WORK NO.       

 

Agreement No                                 

 

This Statement of Work is attached to and made a part of the Firstwave Agreement
(“Agreement”) between Extreme Logic, Inc. (“Extreme Logic”) and the Firstwave
indicated below (“Firstwave”). Except as specifically stated herein, each
capitalized term used in this Statement of Work shall have the same meaning as
is assigned to it in the Agreement.

 

A. SERVICES

 

A.1. Services To Be Performed:

 

a.         Consulting Services.

 

b.         Development Services.

 

c.         Integration Services.

 

d.         Other Services.

 

e.         Firstwave Responsibilities.

 

A.2. Commencement and Termination Dates:

 

a.         Commencement.

 

b.         Expiration.

 

A.3. Deliverables:

 

a.         General.

 

b.         Estimated Milestone Delivery Dates.

 

c.         Territory.

 

B. COMPENSATION

 

B.1. Rates: 

 

B.2. Payment Terms (if different from Section 3.1 of the Agreement): 

 

 

IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Statement of Work as of the date last set forth
below.

 

Firstwave (Full Legal Name):

 

 

Extreme Logic: Extreme Logic, Inc.

By:

 

 

By:

 

Printed Name:

 

 

Printed Name:

 

Title:

 

 

Title:

 

Date:

 

 

Date:

 

 

ii

--------------------------------------------------------------------------------


 

Exhibit A-1

Form Change Order

 

Agreement No                                 

 

CHANGE ORDER

TO

FIRSTWAVE AGREEMENT STATEMENT OF WORK

 

Change Order No.          to Statement of Work No.         between Extreme
Logic, Inc. (“Extreme Logic”) and                                    
(“Firstwave”).

 

Firstwave or Extreme Logic shall complete Section 1.  Extreme Logic shall
complete the remainder of the Change Order, except for the approval/rejection
portion, which shall be completed by Firstwave in its sole discretion.  Each
section may be as long or short as the circumstances require.  Additional pages
may be attached as necessary. Except as specifically stated herein, each
capitalized term used in this Change Order shall have the same meaning as is
assigned to it in the Firstwave Agreement executed between the parties or the
applicable Statement of Work.

 

1.             Describe changes, modifications, or additions to the Services.

 

2.                                       Modifications, clarifications or
supplements by Extreme Logic or Firstwave to description of desired changes or
additions requested in Section 1 above, if any.

 

3.                                       Necessity, availability and assignment
of requisite Extreme Logic personnel and/or resources to make requested
modification or additions.

 

4.                                       Impact on costs, delivery schedule, and
other requirements.

 

(a)           Changes in costs:

 

(b)           Changes in delivery schedule:

 

(c)           Changes to any other requirements:

 

Change Order Is:

 

           Approved and Accepted                                     
           Rejected

 

Firstwave (Full Legal Name):

 

 

Extreme Logic: Extreme Logic, Inc.

By:

 

 

By:

 

Printed Name:

 

 

Printed Name:

 

Title:

 

 

Title:

 

Date:

 

 

Date:

 

 

iii

--------------------------------------------------------------------------------


 

WILDCAT MATRIX DOCUMENT

 

 

For clarity purposes, the functionality marked as “supported” is the only
functionality supported by the Software (as defined in the Source Code License
Agreement executed between the parties).

 

 

[Please see attached]

 

iv

--------------------------------------------------------------------------------


 

EXTREME LOGIC

SOURCE CODE LICENSE AGREEMENT

 

 

This Source Code License Agreement (“Agreement”) is effective as of July 26,
2002 (“Effective Date”) by and between Extreme Logic Inc., a Georgia corporation
(“Extreme Logic”), and Firstwave Technologies, Inc., a Georgia corporation
(“Firstwave”).

 

A.            Agreement.  This Agreement consists of this Signature Page, the
attached Terms and Conditions, and the attached Exhibits.  In addition to terms
defined elsewhere in this Agreement, capitalized terms shall have the meanings
set forth in “Definitions” Section of the Terms and Conditions.

 

B.            Software Components.  The License granted in this Agreement is for
the software components  in object and source code forms as described on the
attached Software Exhibit (the “Software”).

 

C.            Fees.  The Fee for the Software License contained herein is
$500,000 payable as follows: $250,000 on execution of this Agreement, and
$250,000 on or before October 30, 2002.

 

THIS AGREEMENT, INCLUDING THE ATTACHED TERMS AND CONDITIONS, AND EXTREME LOGIC’S
WILDCAT FRAMEWORK MATRIX (attached hereto; the “Wildcat Document”) ARE THE
COMPLETE AND ENTIRE UNDERSTANDING OF THE PARTIES REGARDING THIS AGREEMENT.

 

IN WITNESS WHEREOF, Firstwave and Extreme Logic have caused this Agreement to be
executed by their duly authorized representatives.

 

 

Extreme Logic, Inc.

 

Firstwave Technologies, Inc.

 

 

 

Two Concourse Parkway

 

Overlook III, Suite 1000

Suite 500

 

2859 Paces Ferry Road

Atlanta, GA  30328

 

Atlanta, GA  30339

 

 

 

 

 

 

Signature

 

Signature

 

 

 

 

 

 

Print Name and Title

 

Print Name and Title

 

 

 

 

 

 

 

 

 

Date

 

Date

 

CONFIDENTIAL

 

1

--------------------------------------------------------------------------------


 

TERMS AND CONDITIONS TO SOURCE CODE LICENSE AGREEMENT

 

 


1.  SOFTWARE LICENSE GRANT.  DURING THE TERM AND SUBJECT TO THE TERMS AND
CONDITION OF THIS AGREEMENT INCLUDING, WITHOUT LIMITATION, FIRSTWAVE’S PAYMENT
OF THE APPLICABLE FEES, EXTREME LOGIC GRANTS FIRSTWAVE A NONEXCLUSIVE,
WORLD-WIDE, NON-TRANSFERABLE LICENSE (“LICENSE”) TO:

 

(i) install, operate and copy the Software solely in order to carry out the
activities permitted under this Agreement;

 

(ii) modify, enhance and otherwise prepare Derivative Works based on the
Software;

 

(iii) market, publicly display, demonstrate, sublicense to End Users, duplicate
and distribute the Software (in object code form) and Derivative Works to End
Users and otherwise commercially exploit the same in any manner (except as
otherwise provided herein);

 

(iv) provide the Software in source code form to those End Users who require the
Software source code solely for the purposes of customizing and maintaining the
Software object code for their internal use and which they licensed from
Firstwave;

 

(v) place the Software source code in escrow as may be reasonably required by
End Users and Firstwave’s resellers;

 

(vi) use the Software to support End Users and development purposes;

 

(vii) subject to the restrictions set forth elsewhere in this Agreement,
authorize Firstwave’s employees, contractors and resellers to do any of the
foregoing on Firstwave’s behalf provided they agree in writing to be bound by
the Confidentiality and other provisions of this Agreement protecting Extreme
Logic’s rights; and

 

(viii)  to appoint resellers for products containing the Software, subject to
the terms hereof.

 


2.  OWNERSHIP; RESERVATION OF RIGHTS; EXCLUSIONS.


 


(A)  ALL SOFTWARE ARE LICENSED AND NOT SOLD BY EXTREME LOGIC AND, EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT, ALL OWNERSHIP RIGHTS, INCLUDING
INTELLECTUAL PROPERTY RIGHTS, IN AND TO THE SOFTWARE (AND ALL COPIES THEREOF)
SHALL REMAIN IN AND BE THE SOLE PROPERTY OF EXTREME LOGIC.

 

(b)  All ownership rights, including Intellectual Property Rights, in and to the
Derivative Works prepared by or for Firstwave shall solely vest in and be the
property of Firstwave.

 

(c)  The ownership rights, including Intellectual Property Rights, in and to the
Derivative Works prepared jointly by the parties or by Extreme Logic for
Firstwave shall solely vest in and be the property of Firstwave  unless
otherwise stated in a services or other written agreement between the parties.

 

(d)  The parties hereto grant no rights hereunder by implication, estoppel or
otherwise, except for those expressly granted herein; the parties retain and
reserve any and all rights not expressly granted herein.  No rights or licenses
in either party’s trademarks are granted under this Agreement.

 

(e)  Firstwave agrees to cause all Software End Users to execute an end user
license agreement (“EULA”) as a condition for granting them a license or
sublicense.  The EULA shall grant to End Users a limited license or sublicense
to use the Software for the internal business purposes of such End Users.  The
EULA shall prohibit End Users from reverse engineering, disassembling, or
decompiling the Software.

 

(f)  Subject to the further restrictions set forth in Section 3(c) below,
Firstwave may disclose or otherwise provide access to the Software source code
to  a third party software or computer consultant provided that such person or
entity has agreed in writing to be bound by the confidentiality and other
provisions of the Agreement protecting Extreme Logic’s rights.

 

3.  Delivery of Software; Semi-Exclusivity.

 

(a)  Extreme Logic will promptly deliver the Software to Firstwave on a CD
(including all source code) upon receipt of Firstwave’s payment of the
applicable Fees.

 

(b)  Subject to Firstwave’s full payment of the applicable Fees, for a period of
twenty-four  (24) months from the Effective Date, Extreme Logic agrees not to
enter into a substantially similar license agreement involving the Software with
the entities set forth in the attached Restricted Entities Exhibit 
(collectively the “Restricted Entities”).  The foregoing sentence shall not
prohibit Extreme Logic from performing services to the Restricted Entities in
any manner unless otherwise agreed by the parties in writing.

 

(c)  For a period of twelve (12) months from the Effective Date, Firstwave
agrees not to provide access to the source code for the Software to any third
party contractor that provides services competitive to Extreme Logic unless
pre-approved in writing by Extreme Logic, with such approval not to be
unreasonably withheld.

 

4.  Fees and Payment; CareCentric Credit.

 

(a)           Firstwave agrees to pay all Fees as set on the Signature Page. 
Except as expressly set forth in this Agreement, all Fees are non-refundable in
nature.

 

(b)           For each dollar actually paid by CareCentric, Inc. by September
30, 2002 for a source code license for the Software, Extreme Logic will issue
Firstwave a corresponding credit for any payments hereunder.

 

(c)           Any amounts payable hereunder which remain unpaid more than 45
days after the due date shall be subject to a late charge equal to one and one
half percent (1.5%) per month from the due date until such amount is paid.

 

(d)           All Fees are exclusive of any taxes, assessments or duties that
may be assessed upon the Software or License granted under this Agreement.  Such
taxes do not include taxes based upon Extreme Logic’s income.

 


5.  CONFIDENTIALITY.


 

5.1    The parties acknowledge that in the performance of this Agreement each
party may disclose to the other party Proprietary Information.  Each party shall
use Proprietary Information of the other party only for the purposes of this
Agreement and, except as set forth in this Agreement, shall not disclose such
Proprietary Information to any third party, without the other party’s prior
written consent. The disclosure of the Proprietary Information hereunder does
not confer any license, interest, or rights of any kind in the Proprietary
Information to the receiving party, except as provided under this Agreement. 
The receiving party shall protect the Proprietary Information with the same
degree of protection and care it uses to protect its own Proprietary
Information, but in no event less than reasonable care.  With regard to Trade
Secrets, the obligations in this Section shall continue for so long as such
information continues to be a Trade Secret.  With regard to Confidential
Information, the obligations in this Section shall continue for the term of this
Agreement and for two (2) years thereafter. Each party shall be responsible for
any breach of this Agreement by its contractors and shall obtain confidentiality
agreements with such contractors consistent herewith.

 

5.2    Nothing in this Section shall prohibit or limit the use of information
(i) if at the time of disclosure hereunder such information is generally
available to the public; (ii) if after disclosure hereunder such information
becomes generally available to the public, except through breach of this
Agreement; (iii) if the receiving party can demonstrate such information was in
its possession prior to the time of disclosure and was not acquired directly or
indirectly from the other party or its affiliates; (iv) if the information
becomes available to the receiving party from a third party which is not legally
prohibited from disclosing such information, provided such information was not
acquired directly or indirectly from the disclosing party or its affiliates; and
(v) to the extent such information is required to be disclosed by applicable law
or regulation.

 

5.3    For the purposes of this Agreement, (i) “Proprietary Information”

 

2

--------------------------------------------------------------------------------


 

means Trade Secrets and Confidential Information; (ii) “Trade Secrets” means
trade secrets as defined under Georgia law, and (iii) “Confidential Information”
means information that is of value to its owner and is treated as confidential
other than Trade Secrets.  Without limiting the foregoing, all pricing
information contained in this Agreement shall constitute Proprietary
Information.  Without limiting the foregoing, the Software shall be considered
Extreme Logic’s Proprietary Information.

 

5.4           Except as otherwise agreed by the parties in writing, neither
party shall disclose the terms or existence of this Agreement except (i) as
required by applicable law or regulation, (ii) to its employees, agents and
business associates with a need to know such terms, or (iii) in connection with
a potential merger or sale of all or substantially all of its assets; provided
that the receiving party agrees in writing to be bound by the restrictions of
this Agreement.

 

6. Warranties; Limitations.

 

(a)           Extreme Logic warrants to Firstwave that it is the owner of the
Software and has the right to grant the License granted herein and the Software
does not and shall not infringe any third party’s Intellectual Property Rights. 
Firstwave’s sole remedy and Extreme Logic’s sole liability for any breach of
this warranty shall be the remedies set forth in Section 15 below.

 

(b)           The parties agree and acknowledge that the Software is comprised
of software code components, is not a stand-alone application, and has no
applicable documentation.  EXCEPT AS SET FORTH IN Section 6(a), EXTREME LOGIC
DOES NOT MAKE AND EXPRESSLY DISCLAIMS ALL WARRANTIES, REPRESENTATIONS AND
CONDITIONS WITH RESPECT TO THE SOFTWARE, PROVIDED HEREUNDER OR OTHERWISE
REGARDING THIS AGREEMENT, WHETHER ORAL OR WRITTEN, EXPRESS OR IMPLIED,
INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF MERCHANTABILITY,
ACCURACY AND FITNESS FOR A PARTICULAR PURPOSE.

 


7.  LIMITATION OF LIABILITY.

 

(a)           Except as expressly set forth in this Section and the
indemnification provided in Section 15, neither party or their respective
officers, directors, employees, shareholders, agents, licensors, resellers or
representatives shall be liable for any incidental, indirect, special, exemplary
or consequential damages that may arise out of or in connection with this
Agreement and even if the parties have been notified of the possibility or
likelihood of such damages occurring, regardless if such damages are based in
contract, tort, warranty, negligence, strict liability, products liability or
otherwise.

 

(b)           Except as expressly set forth in this Section and the
indemnification provided in Section 15, in no event will the total liability of
Extreme Logic for any damages incurred by Firstwave ever exceed the Fees
actually paid by Firstwave to Extreme Logic under this Agreement, regardless of
the form of action, whether based in contract, tort, warranty, negligence,
strict liability, products liability or otherwise.

 

(c)           Except as expressly set forth in this Section, in no event will
the total liability of Firstwave for any damages incurred by Extreme Logic ever
exceed the amount of Fees payable to Extreme Logic under this Agreement,
regardless of the form of action, whether based in contract, tort, warranty,
negligence, strict liability, products liability or otherwise.

 

(d)           The limitations of sub-sections (a) – (c) of this “Limitation of
Liability” Section shall not apply to (i) any breach of the “Confidentiality”
Section of this Agreement by either party, (ii) any breach of the “Software
License” (Section 1) of this Agreement; or (iii) any violation of either party’s
Intellectual Property Rights and the related indemnification provision.


 


8.  TERM AND TERMINATION.

 

(a)  This Agreement shall be effective as of the Effective Date and shall remain
in effect until terminated as provided in this Section.

 

(b)  In addition and without prejudice to any other remedies, the parties shall
have the right to terminate this Agreement as provided below:

 

(i)            if the other party commits a material breach of this Agreement
and such breach remains uncured thirty (30)  days after written notice of such
breach is delivered to the other party or such longer period as may be agreed
upon in writing by the parties.

 

9.  Effect of Termination.  (a)  From and after any termination of this
Agreement:

 

(i)              subject to the terms hereof, Sections 2, 4–9, 11, 14 and 15. 
survive the termination of this Agreement and remain binding upon and for the
benefit of the parties, their successors (including without limitation
successors by merger) and permitted assigns;

 

(ii)             rights of termination are without prejudice to any remedies
available to the parties under this Agreement for breach, at law or in equity;

 

(iii)            if Extreme Logic terminates this Agreement pursuant to Section
8(b), all Fees that are due and payable shall survive termination of this
Agreement and remain payable in accordance with the terms hereof;

 

(iv)            if Firstwave terminates this Agreement pursuant to Section 8(b),
no further Fees shall be due or payable hereunder;

 

(v)             all End User sublicense granted by Firstwave pursuant to the
terms hereof shall survive termination;

 

(vi)            the License rights granted in Section 1(iii) shall terminate but
all other License rights shall remain in full force and effect.

 


10.  INTENTIONALLY LEFT BLANK.


 

11.  Dispute Resolution.  This Agreement shall be exclusively construed,
governed and enforced under the laws of the U.S. and the State of Georgia
(without regard to rules governing conflict of laws). The parties agree that the
United Nations Convention on Contracts for the International Sale of Goods shall
not apply in any respect to this Agreement or the parties.  The exclusive venue
for any dispute related to this Agreement shall be in a court of competent
jurisdiction located in the State of Georgia.


 


12.  NO SOFTWARE SUPPORT SERVICES.

 

The parties acknowledge and agree that Extreme Logic has no obligation to
provide any the support or maintenance services or updates to the Software after
the Effective Date, unless otherwise agreed in writing by the parties.


 

13.  Third Party Materials.

 

Firstwave agrees that Extreme Logic does not and will not provide any third
party software, hardware or other equipment which may be required to utilize the
Software.

 

14.  Miscellaneous.  Notwithstanding the content of either party’s purchase
order, invoice or any similar document or record relating to the subject matter
of this Agreement, the terms of this Agreement shall govern and any conflicting,
inconsistent, or additional terms contained in such documents shall be null and
void.  All communications required or otherwise provided under this Agreement
shall be in writing and shall be deemed given when delivered (i) by hand, (ii)
by registered or certified mail, postage prepaid, return receipt requested;
(iii) by a nationally recognized overnight courier service to the address set
forth on the Signature Page and addressed to the president, with a copy to Chief
Financial Officer for each party.  Neither party may assign its rights, duties
or the License under this Agreement without the prior written consent of the
other party; provided that either party may freely assign this Agreement in
conjunction with a sale of all or substantially all its assets, a merger or
similar transaction.  Any assignment in violation of this Section shall be void
and of no effect. This Agreement shall be binding upon and inure to the benefit
of the parties and their successors and permitted assigns. Headings of
particular Sections are inserted only for convenience and are not to be used to
define, limit or construe the scope of any term or provision of this Agreement. 
The relationship of the parties hereto shall be that of independent contractors.
Nothing herein shall be construed to create any partnership, joint venture,
agency, or similar relationship or to subject the parties to any implied duties
or obligations respecting the conduct of their affairs that are not expressly
stated herein.  Should any provision of this Agreement require judicial
interpretation, the parties agree that the court interpreting or construing the
same shall not apply a presumption that the terms of this Agreement shall be
more strictly construed against one party than against another.  This Agreement
may be executed in one or more counterparts, each of which shall for all
purposes be deemed to be an original and all of which shall constitute the same
instrument. In case any one or more of the provisions of this Agreement should
be invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby. This Agreement constitutes the entire agreement
between the parties concerning the subject matter hereof and supersedes all
written or oral prior agreements or understandings with respect thereto.  No
modification, extension or waiver of or under this Agreement shall be valid
unless made

 

3

--------------------------------------------------------------------------------


 

in writing and signed by an authorized representative of the party sought to be
charged therewith.  No written waiver shall constitute, or be construed as, a
waiver of any other obligation or condition of this Agreement.  Neither party
shall be liable for loss or damage resulting from any cause beyond its
reasonable control.  Except as may be expressly set forth herein, no provision
of this Agreement shall be construed to provide or create any third party
beneficiary right or any other right of any kind in any third party.  The
Exhibits attached to this Agreement or subsequently added hereto by mutual
written consent of the parties are incorporated into this Agreement for all
purposes.

 

15.  Intellectual Property Indemnification.  Extreme Logic will defend,
indemnify and hold harmless the Firstwave against claims that the Software
infringes third party’s Intellectual Property Right that is enforceable in the
U.S.(via treaty or otherwise).  If Extreme Logic determines that the affected
Software is likely to or if the Software is determined in a court of competent
jurisdiction to infringe an Intellectual Property Right that is enforceable in
the U.S. (via treaty or otherwise), Extreme Logic, using shall use commercially
reasonable efforts, to either:  (a) first, replace such affected Software; (b)
second, modify such affected Software to make it non–infringing; or (c) if,
options (a) and (b) are not reasonably available despite Extreme Logic’s
commercially reasonable efforts,  then Extreme Logic may require the return of
such affected portion of the Software and termination of all rights thereto from
Firstwave, in which case Extreme Logic  agrees to refund a pro rata portion of
the license fees paid by Firstwave for the affected portion of the Software. 
This right of indemnification set forth in this section only applies if: (i)
Firstwave provides Extreme Logic notice of such claim or cause of action upon
which Firstwave intends to base a claim of indemnification hereunder within
thirty (30) days of Firstwave’s receipt of the claim or cause of action, (ii)
Extreme Logic is given sole control of the defense and all related settlement
negotiations relating to such claim or action, and (iii) Firstwave provides
reasonable assistance and cooperation at Extreme Logic’s reasonable expense to
enable Extreme Logic  to defend the action or claim hereunder.  Extreme Logic
has no obligation to Firstwave under this section if (A) the claim is based on
either changes or modifications to the Software made by Firstwave, or its
combination, operation or use with any product, software, data, or apparatus not
provided, specified or approved in writing by Extreme Logic. This section states
Extreme Logic ‘s entire liability and Firstwave’s exclusive remedy for any claim
of infringement.

 

16.          Definitions.  In addition to other terms defined elsewhere in this
Agreement, the following terms shall have the following meanings:

 

(a)   “Derivative Works” shall have the meaning set forth in the United States
Copyright Act, as amended.

 

(b)   “End User” means persons or entities (other than assignees) that receive
any licenses, sublicenses, or any other rights from Firstwave, directly or
indirectly, in or to the Software or Derivative Works.

 

(c)   “Fees” means all fees payable by Firstwave to Extreme Logic and identified
on the Signature Page under this Agreement in U.S. currency.

 

(d)   “Intellectual Property Rights” means all rights under patent, copyright,
trade secret, trademark, confidential information, or other property right.

 

(e)   “License(s)” mean all license(s) granted to Firstwave by Extreme Logic
under this Agreement.

 

4

--------------------------------------------------------------------------------


 

SOFTWARE EXHIBIT

 

 

The Software is composed of the following software components (all third party
software is the responsibility of Firstwave):

 

Process Designer

 

The process designer is a visio-based tool process development tool. It consists
of a specific stencil which contains basic shapes:

 

Other types of nodes can be defined. The tool will save out the process by
transforming the process into an XML document, which then in turn is stored into
a normalized SQL2000 database.

 

Process Engine (.NET)

 

The Engine is capable of lifting a workflow out of the database, load the
node-corresponding code (method) and “run” the process. The engine will take
special action based on the node-type it encounters:

 

System Services

 

•                  Security component (.NET)

 

The Security Services component provides a simple interface to perform
encryption and Base64 encoding of strings.  Also, it provides a secured
dictionary that can contain either encrypted or clear text entries, this feature
is utilized by the Configuration Services component.  Finally, the Security
Services component provides a facility to detect information about a user
including supervisor, groups and roles from either an XML file or Active
Directory security provider.

 

•                  Logging services component (.NET)

Logging services provides the ability to write trace and error information to
specified logging repositories.  These repositories include the output debugging
facility, the event log or an MQ Series queue.

 

•                  Configuration services component (.NET)

The configuration services component enhances the Microsoft.Net configuration
facility to allow configuration entries to be separated on a per client basis. 
Default configuration entries can be overridden for a specific clients, if
desired.  Additionally, entries can be encrypted in the configuration files for
an extra level of security.  Configuration entries are simple name/value pairs
that allow the value to be clear text or encrypted and Base64 encoded.

 

•                  Context services component (.NET)

Context Services provides a runtime access to call chain context information.  
It provides a wrapper for other consumers (E.g. Logging Services, Configuration
Services or business methods) to have access to the context information. 
Consumers have the ability to create the context information and request
individual context fields.  A key, called the ContextMoniker, is passed from
method to method enabling access to any individual or set of context fields by
providing the ContextMoniker to Context Services through a simple function call.

 

•                  Caching services component (.NET)

Caching services simply wraps the Microsoft.Net System.Web.Caching.Cache class
to ensure it is available in both the Web environment and a stand-alone
application environment.

 

.NET Profiler for applications (.NET)

 

 

XML stored procedure code generator

 

5

--------------------------------------------------------------------------------


 

Code generation utility for use with SQL Server 2000 to create SELECT…FOR XML
EXPLICIT (and AUTO) stored procedures based on a database’s table names, field
names, and foreign keys. A utility will generate C# DAL code from XML metadata.

 

Generated C# DAL code from XML Metadata

 

6

--------------------------------------------------------------------------------


 

RESTRICTED ENTITIES EXHIBIT

 

 

Amdocs Limited

Amdocs ClarifyCRM eFrontOffice v. 10.2

2570 Orchard Parkway

San Hose, CA 95131

Toll:        (800) 733-8182

Tel:         (408) 965-7816

Fax:         (408) 965-4653

Contact: Jane Paolucci

Email:      JanePa@amdocs.com

 

Applix, Inc.

Applix iEnterprise v. 8.3

289 Turnpike Road

Westboro, MA 01581

Toll:        (800) 8AP-PLIX

Tel:         (508) 870-0300

Fax:         (508) 366-2278

Contact: Sheila Van Batenburg

Email:      SvanBatenburg@applix.com

 

Ardexus Corporation

Ardexus MODE v. 2.2b

6300 Northwest Drive

Mississauga, Ontario L4V 1J7 Canada

Toll:        (800) ARD-EXUS

Tel:         (905) 673-5668

Fax:         (905) 673-7948

Contact: Jakub Danielak

Email:      J_Danielak@ardexus.com

 

Connect-Care, LLC

Connect-Care v. 7.0

11545 Wills Road, Suite 102

Atlanta, GA 30004

Toll:        (800) 680-6292

Tel:         (678) 250-5007

Fax:         (770) 752-8141

Contact: Thomas Fallucco

Email:      Tfallucco@connect-care.com

 

E.piphany, Inc.

E.piphany E.5

1900 South Norfolk Street, Suite 310

San Mateo, CA 94403

Toll:        (877) 764-4163

Tel:         (650) 356-3800

Fax:         (650) 356-3801

Contact: Catherine Lochead

Email:      Catherine.Lochead@epiphany.com

 

FrontRange Solutions, Inc.

Goldmine FrontOffice v. .5

1125 Kelly Johnson Blvd

Colorado Springs, CO 80920

Toll:        (800) 776-7889

Tel:         (719) 531-5007

Fax:         (719) 536-0620

Contact: Lynne Dolan

Email:      Lynne.Dolan@frontrange.com

 

Industri Matematik Abalon AB

Abalon CRM 2001 SP6

305 Fellowship Road, Suite 200

Mount Laurel, NJ 08054

Toll:        (800) 259-0751

Tel:         (856) 793-4400

Fax:         (856) 793-4401

Contact: Henrik Hoglund

Email:      Hehg@im.se

 

7

--------------------------------------------------------------------------------


 

Interact Commerce Corporation

SalesLogix v. 5.2

8800 N. Gainey Center Drive, Suite 200

Scottsdale, AZ 85258

Toll:        (800) 643-6400

Tel:         (480) 368-3700

Fax:         (480) 368-3799

Contact: Kristina Ford

Email:      kford@interact.com

 

J.D. Edwards & Company

J.D. Edwards CRM v. 1.0

One Technology Way

Denver, CO 80237

Toll:        (800) 727-5333

Tel:         (303) 334-4000

Fax:         (303) 334-4141

Contact: Diana Sherman-Palmer

Email:      Diana_Sherman-Palmer@jdedwards.com

 

Oncontact Software Corporation

Client Management Software 5.0

W67 N222 Evergreen Blvd Suite 212

Cedarburg, WI 53012

Toll:        (800) 886-0866

Tel:         (262) 375-6555

Fax:         (262) 375-4422

Contact: Tim Vertz

Email:      Timv@oncontact.com

 

ONYX Software

ONYX Enterprise 2001

3180 139th Avenue SE, Suite 500

Bellevue, WA 98005-4091

Toll:        (888) ASK-ONYX

Tel:         (425) 451-8060

Fax:         (425) 990-3343

Contact: David Mojo

Email:      info@onyx.com

 

Optima Technologies, Inc.

ExSellence v. 4.0

1110 Northchase Parkway, Suite 250

 Marietta, GA 30067

Toll:        (800) 821-SELL

Tel:         (770) 951-1161

Fax:         (770) 951-1376

Contact: Christina Schaeffer

Email:      sales@optima-tech.com

 

Oracle Corporation

Oracle CRM Suite 11i v. 5.5

500 Oracle Parkway

Redwood Shores, CA 94065

Toll:        (800) ORA-CLEl

Tel:         (650) 506-7000

Fax:         (650) 506-7200

Contact: Deborah Bosch

Email:      Deborah.Bosch@oracle.com

 

PeopleSoft, Inc.

PeopleSoft 8.1 CRM

4460 Hacienda Drive

Pleasanton, CA 94588-8618

Toll:        (800) 380-SOFT

Tel:         (925) 694-3000

Fax:         (925) 694-4444

Contact: John Grozier

Email:      John_Grozier@peoplesoft.com

Pivotal Corporation

Pivotal eRelationship

10210 NE Points Drive Bldg 3

Kirkland, WA 98033

 

8

--------------------------------------------------------------------------------


 

Toll:        (888) PIV-OTAL

Tel:         (425) 897-6992

Fax:         (425) 897-8402

Contact: Jacqueline Voci

Email:      jvoci@pivotal.com

 

Point Information Systems, Ltd.

e-point 5.2

Embassy House, Herbert Park

Ballsbridge, Dublin 4 Ireland

Tel:         353-1-602-0100

Fax:         353-1-602-0101

Contact: Cathal Grogan

Email:      info@pointinfo.com

 

Powercerv Corporation

Powercerv CRM v. 9.0

400 North Ashley Drive

Tampa, FL 33602

Tel:         (813) 226-2600

Fax:         (813) 222-0886

Contact: Bill Walker

Email:      Bill.Walker@powercerv.com

 

Salesforce.com

Salesforce.com

The Landmark @ One market

San Francisco, CA 94115

Toll:        (800) NOSOFTWARE

Tel:         (415) 901-7000

Fax:         (415) 901-7090

Contact: Kari Moe

Email:      Kmoe@salesforce.com

 

Salespage Technologies, Inc.

SalesPage open.space 3.5

227 North Rose Street

Kalamazoo, MI 49007

Tel:         (614) 567-7400

Fax:         (614) 567-7427

Contact: Michael Pessetti

Email:      sales@salespage.com

 

 

SAP AMERICA, Inc.

mySAP CRM 3.0

3999 West Chester Pike

Newtown Square, PA 19073

Toll:        (800) 872-1727

Tel:         (610) 661-1000

Fax:         (610) 355-3106

Contact: Jon Wurfl

Email:      Jon.wurfl@sap.com

 

Saratoga Systems, Inc.

iAvenue 6.0

900 E. Hamilton Avenue

Campbell, CA 95008

Tel:         (408) 558-9600

Fax:         (408) 558-9690

Contact: Don Wszolek

Email:      Info@saratogasystems.com

 

Siebel Systems, Inc.

Siebel 7

2207 Bridgepointe Parkway

San Mateo, Ca 94404

Toll:        (800) 647-4300

Tel:         (650) 295-5000

Fax:         (650) 295-5111

Contact: Brian Groves

Email:      bgroves@siebel.com

 

9

--------------------------------------------------------------------------------


 

Software Innovation, Inc.

Enterprise SalesMaker v. 6.4

330 bay Street Suite 200

Toronto, Ontario, Canada M5H 2S8

Toll:        (866) SOFTINN

Tel:         (416) 368-3000

Fax:         9416) 368-3600

Contact: Scott O’Neill

Email:      Info@software-innovation.com

 

Staffware PLC

Staffware process Suite v. 9.0

202 E. Border, Suite 300

Arlington, TX 76010

Toll:        (800) 766-7355

Tel:         (817) 277-3000

Fax:         (817) 274-6700

Contact: Randy Davis

Email:      info@staffware.com

 

StayinFront, Inc.

Visual Elk v. 8.1

107 Little Falls Road

Fairfield, NJ 07004

Toll:        (800) 422-4520

Tel:         (973) 461-4800

Fax:         (973) 461-4801

Contact: Ken Arbadji

Email:      sales@stayinfront.com

 

TriVium Systems, Inc.

SimpleRM v.2.1

3305 NW Aloclek Drive, Suite 200

Hillsboro, OR 97124

Tel:         (503) 439-9338

Fax:         (503) 439-1526

Contact: Mohit Mahendra

Email: Info@triviumsys.com

 

Update.com software AG

Marketing. Manger 5.0

Operngasse 17-21

A-1040 Wien, Austria

Tel:         +43-1-878-55

Fax:         43-1-878-55-200

Contact: Nicholas Poeschl

Email:      Nick.poeschl@update.com

 

UpShot.com

UpShot

1161 San Antonio Road

Mountain View, CA 94043

Toll:        (888) 700=8774

Tel:         (6500 623-2200

Fax:         (6500 965-1996

Contact: Julie Choi

Email:      Info@upshot.com

 

Worldtrak Corporation

Worldtrak v. 5.3

9330 James Avenue South’Bloomington, MN 55431

Toll:        (888) 814-2880

Tel:         (952) 346-0200

Fax:         (952) 346-0047

Contact: Sandy Schueller

Email:      postmaster@worldtrak.com

 

10

--------------------------------------------------------------------------------


 

WILDCAT DOCUMENT

 

 

For clarity purposes, the functionality marked as “supported” is the only
functionality supported by the Software as set forth in the Wildcat Document.

 

 

[Please see attached]

 

11

--------------------------------------------------------------------------------